           Case 4:19-cv-00234-WTM-CLR Document 16 Filed 12/17/19 Page 1 of 1


                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF GEORGIA
                                       SAVANNAH DIVISION

SALLY BEHR OGDEN


     vs.                                                  CASE NO. 4:19-CV-00234-WTM-CLR
JOHN HERBERT OGDEN



                                       DISCLOSURE STATEMENT
                                            S.D. Ga. LR 7.1.1


        The undersigned, counsel of record for John Herbert Ogden certifies that the following is a full
                                                _______________

and complete list of the parties in this action:
               Sally Behr Ogden                                                    Plaintiff
        Name John Herbert Ogden                    Identification & Relationship Defendant



        The undersigned further certifies that the following is a full and complete list of officers, directors,

or trustees of the above-identified parties:

        Name                                       Identification & Relationship



        The undersigned further certifies that the following is a full and complete list of other persons,

firms, partnerships, corporations, or organizations that have a financial interest in, or another interest

which could be substantially affected by, the outcome of this case (including a relationship as a parent or

holding company or any publicly-held corporation that holds 10% or more of a party’s stock):

        Name                                       Identification & Relationship




/s/ Brian P. Watt
__________________________________                                12/17/2019
                                                                 _____________________
Signature                                                        Date
